department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date gl-803314-99 uil cc pa cbs br1 memorandum for associate area_counsel seattle anchorage attn spbaker from alan c levine chief branch collection bankruptcy summonses subject settlement authority of department of justice this responds to your request for our views on the interpretation of sec_7506 in regard to the settlement authority of the department of justice in accordance with sec_6110 it should not be cited as precedent issue may the department of justice agree to a settlement requiring the area director to transfer redeemed real_property to the taxpayer by deed conclusion the department of justice has the authority to agree to a settlement requiring the area director to sign a deed transferring redeemed real_property back to the taxpayer sec_7506 which gives the area director the discretion to sell redeemed property does not preclude such a settlement background a taxpayer’s commercial creditor purportedly fraudulently foreclosed on the taxpayer’s real_property and purchased it at the foreclosure sale the internal_revenue_service service subsequently redeemed the property under sec_7425 the taxpayer has filed a quiet title action naming the commercial creditor and the united_states as defendants the department of justice is considering a settlement that would require the area director to transfer the real_property by deed back to the taxpayer discussion sec_7506 states the secretary may at public sale and upon not less than days notice sell and dispose_of any real_estate owned or held by the united_states as aforesaid emphasis added gl-803314-99 pursuant to u s c the attorney_general has exclusive authority and plenary power to control the conduct of litigation in which the united_states is involved unless congress specifically authorizes an agency to proceed without the supervision of the attorney_general e g ftc v guignon 390_f2d_323 8th cir the attorney general’s discretionary authority includes the power to enter into settlements 961_f2d_796 8th cir citing 276_us_311 limitations on the discretionary authority of the attorney_general require a clear and unambiguous expression by congress e g 638_f2d_1161 9th cir cert_denied 444_us_1077 in the present action there is no clear and unambiguous limitation on the settlement authority of the department of justice and it would be a mistake to assume that sec_7506 limits that settlement authority when congress drafted sec_7506 it used the term may to describe an area director’s power to sell redeemed property the use of the term may generally means that discretion exists to perform an act and should not be confused with the term shall 461_us_677 in the present matter since sec_7506 provides that the service may sell the property the united_states is not obligated to dispose_of redeemed property by sale in all situations accordingly the department of justice on behalf of the united_states has the discretion to dispose_of the property pursuant to a settlement please call if you have any further questions
